Citation Nr: 0119807	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the Regular Army from December 
1963 to December 1966 and from August 1967 to August 1970.  
He also had active duty from February 11, 1991, to June 8, 
1991, and from June 10, 1991, to August 2, 1991, when his 
National Guard unit was activated in conjunction with Desert 
Shield/Desert Storm.

In a December 1970 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for chronic lumbosacral strain.  The 
veteran was notified of that decision and did not appeal, and 
the December 1970 decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1970).  He again claimed 
entitlement to service connection for a low back disorder, 
and in February 1992 and August 1994 decisions the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  In 
addition, in a July 1993 rating decision the RO denied 
entitlement to service connection for a low back disorder as 
secondary to service-connected bilateral lower extremity 
disorders.  The veteran was also notified of the February 
1992, July 1993, and August 1994 decisions and did not 
appeal, and those decisions are final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1994).

In December 1997 the veteran requested that his claim for 
service connection for a low back disorder be reopened, and 
in a July 1998 rating decision the RO again determined that 
new and material evidence had not been submitted and denied 
reopening.  The veteran perfected an appeal of the July 1998 
decision.

In the July 1998 rating decision the RO also denied increased 
ratings for the right knee and left leg disabilities.  The 
veteran included those issues in his notice of disagreement 
and substantive appeal.  During an October 1998 hearing, 
however, he indicated that he was satisfied with the ratings 
then assigned, and that he was not pursuing the appeal of the 
ratings assigned for the service-connected disorders.  The 
Board finds, therefore, that those issues are no longer in 
contention.  Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if withdrawn).

In April 1998 the RO also denied the veteran's claim for a 
clothing allowance, and he perfected an appeal of that 
decision.  The issues of entitlement to a clothing allowance 
and service connection for a low back disorder were 
previously before the Board in April 1999, at which time the 
Board remanded the case to the RO for additional development.  
The RO subsequently granted the veteran a clothing allowance 
from 1997 through 2000, which resolved the issue previously 
on appeal.  The Board finds, therefore, that the issue of 
entitlement to a clothing allowance is no longer within its 
purview.  Hamilton, 39 F.3d at 1574 (a notice of disagreement 
ceases to be valid if the RO grants the benefit sought on 
appeal).

Regarding the veteran's appeal pertaining to the low back 
disorder, the RO has completed the development requested in 
the April 1999 remand to the extent possible and returned the 
case to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The RO denied entitlement to service connection for a low 
back disorder in August 1994, and that decision became final 
in the absence of an appeal.

3.  The evidence submitted subsequent to the August 1994 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by the RO.  


CONCLUSION OF LAW

The August 1994 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the records 
pertaining to his service in the Idaho Air National Guard, 
show that on entering service in December 1963 he had no 
orthopedic abnormalities.  He complained of low back pain 
following physical training in August 1964, in July 1965, and 
in July 1966 after playing baseball.  Examinations at those 
times reflected slight tenderness but failed to reveal any 
objective evidence of back pathology.  With the exception of 
a limited profile due to leg problems from September to 
December 1969 and an August 1969 physical therapy note, the 
available medical records have no entry from November 1966 to 
March 1970.

In March 1970 he reported that the back of his knees had been 
struck by a 50-gallon drum in April 1969, following which he 
had intermittent pain and swelling in the knees.  Although he 
continued to register complaints pertaining to the knees, he 
made no reference to any injury to the low back.  Multiple 
examinations of the knees, including X-ray studies, failed to 
reveal any evidence of pathology.  In conjunction with his 
May 1970 separation examination he reported having back 
trouble, but the physical examination revealed no relevant 
abnormality.

The veteran initially claimed entitlement to compensation 
benefits in August 1970, at which time he made no reference 
to a back disorder.  In conjunction with a November 1970 VA 
examination he reported injuring his back and both knees when 
a 55-gallon oil drum struck him in the back of both knees, 
both hips, and the lumbar area.  He complained of continuing 
low back pain since then.  A physical examination and X-ray 
study of the lumbar spine revealed no abnormalities, and the 
examiner provided an assessment of chronic low back strain.

In the December 1970 rating decision the RO granted service 
connection for a fractured meniscus of the right knee, rated 
as 10 percent disabling, based on a diagnosis resulting from 
the November 1970 VA examination.  The 10 percent rating has 
been in effect since then.

VA treatment records indicate that the veteran received 
ongoing treatment for bilateral knee complaints beginning in 
1971.  

An August 1975 VA hospital summary indicates that he 
complained of an intermittent tingling sensation that 
radiated from his low back into his legs since 1969.  He had 
undergone numerous examinations by multiple physicians since 
1971, and no cause for his complaints could be determined.  
He was provided physical therapy during the seven day 
hospitalization, which alleviated his symptoms.

According to the VA treatment records, an X-ray study of the 
lumbosacral spine in June 1975 again revealed no 
abnormalities.  His treating physician noted in August 1975 
that he possibly favored the right knee while walking.  In 
July 1979 his complaint of pain in the low back was assessed 
as chronic low back strain.  In November 1981 he reported 
that his chronic back pain was recurring, for which 
medication was provided.  He was limping on his left knee 
when examined in October 1982.

The medical records pertaining to his National Guard service 
from February to August 1991 include private treatment 
records that indicate he incurred a lumbar strain on January 
3, 1991, prior to entering active duty, in an on the job 
injury.  He continued to receive treatment from the private 
physician until he was released to return to work on February 
8, 1991.  He received treatment from the service department 
through February 1991, including physical therapy and a 
limited profile.  His low back symptoms had resolved by the 
end of February 1991.  In conjunction with a periodic 
examination in March 1991 he reported having recurrent back 
pain, but the physical examination showed no relevant 
abnormalities.  He retired from the National Guard in 1992.

The veteran again claimed entitlement to compensation 
benefits for a low back disorder in August 1991, and reported 
having received treatment from the service department for the 
disorder from May to August 1991.

During a November 1991 VA examination he complained of 
constant pain in the low back.  He reported having injured 
the low back at the same time he injured his right knee, when 
the 55-gallon drum struck him.  The examiner found that the 
examination, including an X-ray study, revealed no evidence 
of back disability.

In a February 1992 rating decision the RO granted service 
connection for the residuals of a left gastrocnemius muscle 
strain, and rated the disorder as 10 percent disabling.  That 
disorder was incurred during the veteran's active duty from 
February to August 1991.

In an October 1992 statement the veteran asserted that his 
left and right knee disorders were aggravating his low back 
condition.

VA treatment records indicate that in January 1993 he 
reported having chronic and acute low back pain.  The 
treating physician noted that he had a slow, deliberate gait, 
and that he rose from his chair slowly.  A physical 
examination showed diffuse pain but otherwise no objective 
signs of impairment, and his complaints were again assessed 
as low back strain.  In June 1993 he stated that his back 
pain was getting worse, in that it radiated into the legs, 
but examination again revealed no abnormalities, except for 
complaints of pain.  The treating physician attributed his 
complaints to musculoskeletal pain with no evidence of 
radiculopathy.  During a September 1993 examination of his 
right foot he stated that he had had low back pain since 
serving in Vietnam.  An examination in November 1993 revealed 
that his gait was normal, and the treating physician noted 
that he had multiple, probably somatic, complaints.

He complained of increasing back pain in January 1994, which 
did not result in any assessment.  He again complained of 
chronic pain in February 1994, and stated that if his 
compensation was increased to 30 percent he would be eligible 
for training (Vocational Rehabilitation).  He reported an 
increase in chronic low back pain in March 1994, but an 
examination at that time revealed no objective evidence of 
pathology.  An X-ray study of the lumbosacral spine disclosed 
very minimal degenerative changes along the anterior superior 
portion of L4, but no other abnormality.  He continued to 
receive medication for chronic low back and bilateral leg 
pain.

The VA treatment records show that the veteran continued to 
receive medication and physical therapy for chronic low back, 
right knee, and left leg pain through June 1996, with no more 
than minimal clinical findings relating to the claimed 
disabilities.  There is no evidence of muscle atrophy, lower 
extremity weakness, or an uneven gait documented in the 
treatment records.

The RO provided the veteran a VA orthopedic examination in 
September 1996 in response to his claim for increased ratings 
for his bilateral lower extremity disabilities.  During the 
examination the examiner noted that the veteran walked with a 
marked limp, protecting the right leg, and that he wore a 
brace on the right knee.  There was, however, no evidence of 
muscle atrophy in the right lower extremity.  Examination of 
the right knee revealed no objective evidence of a knee 
disorder.  There was, however, evidence of atrophy in the 
left lower leg and the veteran had difficulty walking on his 
heels and toes due to weakness in the [right] calf muscle.  
Following the examination the examiner provided diagnoses of 
status post trauma, right meniscus, slight disability noted; 
and status post torn [right] gastrocnemius muscle, disability 
as noted.

In December 1997 and April 1998 statements the veteran 
asserted that he injured his low back at the same time he 
injured the right knee, when he was struck by the oil drum 
while serving in Vietnam.  He also asserted that he was 
separated from service with a 30 percent disability rating 
for his back and right leg.

In conjunction with a May 1998 VA examination he again 
reported having injured his right knee and back when he was 
struck from behind by a 55-gallon drum.  He stated that he 
was then taken off flight duty and transferred to guard duty 
for two months, then given a limited profile for his back and 
knee for the remainder of that period of active duty.  He 
also reported having worn a brace on the right knee since 
1990.  The examiner referenced an X-ray study of the back and 
both knees in February 1998, which was normal.  On physical 
examination his gait was normal and he was able to walk on 
his heels and toes and squat.  Based on the examination the 
examiner provided a diagnosis of low back pain with minimal 
disability.

During an October 1998 hearing the veteran testified that he 
experienced back stiffness and spasms.  He stated that he had 
retired from the National Guard due to his years of service, 
not due to disability.  He also testified that he first 
injured his back in April 1969, when the 55-gallon drum hit 
him in the back.  He did not seek immediate medical 
attention, but went to the dispensary after completing the 
flight.  After the injury he had occasional back spasms.  He 
had little pain from 1970, when his active duty ended, to 
1974, when he enlisted in the National Guard.  He further 
testified that he had taken pain medication off and on over 
the years, primarily for his knee and leg.  He denied having 
been treated just for his back.  He continued to have back 
pain with prolonged standing or walking.  He asserted that no 
abnormalities were found as the result of his examinations 
because he had taken pain medication prior to the 
examinations.

During a May 1999 VA examination the veteran again reported 
having injured his back by being struck by a 55-gallon drum.  
He stated that his low back pain had gotten worse during the 
previous year.  The examiner referenced a computerized 
tomography (CT) scan of the lumbar spine in May 1999 that 
revealed no significant neural impingement.  On examination 
his posture was normal, with slight tenderness in the lower 
lumbar area.  Based on the examination and review of the 
evidence in the claims file, the examiner provided a 
diagnosis of low back pain.  The examiner also provided the 
opinion that the veteran's current back complaints were not 
related to an altered gait pattern caused by the right knee 
or left leg disabilities.

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied (Apr. 27, 2001) (per curiam 
order), mot. for review en banc denied (May 24, 2001) (per 
curiam).

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, subpart (f), 114 Stat. 2096, 2096-2097 
(2000) (to be codified at 38 U.S.C. § 5103A).  VA has 
determined that although the provisions of the VCAA do not 
require that a previously denied claim be reopened, VA does 
have a duty to notify the veteran of the evidence needed to 
substantiate his claim.  Veterans Benefits Administration 
Fast Letter 01-02 (January 9, 2001).  In a March 1998 letter, 
the July 1998 rating decision, and the August 1998 statement 
of the case the RO informed the veteran of the evidence 
needed to establish service connection for a low back 
disorder.  The veteran has been given the opportunity to 
submit evidence and arguments in response to those notices, 
and has done so.  The Board finds, therefore, that VA has 
informed the veteran of the evidence required to reopen his 
claim for service connection.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The RO has denied entitlement to service connection for a low 
back disorder because the evidence does not show that the 
veteran's low back complaints are related to an in-service 
disease or injury, or to a service-connected disorder.  The 
evidence submitted subsequent to the August 1994 decision 
includes the VA treatment records showing that he continued 
to receive medication and physical therapy for chronic low 
back pain, without any indication as to the etiology of his 
complaints.  The VA examination in September 1996 disclosed 
that he walked with a marked limp, favoring the right leg, 
but does not indicate that the low back complaints were in 
any way related to the service-connected right knee disorder.  
The veteran again asserted that he injured his low back at 
the same time he injured the right knee, when he was struck 
by the oil drum while serving in Vietnam, and he testified 
that he had back pain off an on since that injury.  The VA 
examination in May 1998 resulted in a diagnosis of low back 
pain with minimal disability, without any etiology for the 
low back complaints.  The VA examination in May 1999 also 
resulted in a diagnosis of low back pain, and the examiner 
provided the opinion that the back complaints were not 
related to an altered gait pattern caused by the right knee 
or left leg disabilities.

The evidence received subsequent to the August 1994 decision 
is cumulative of the evidence of record when the RO denied 
service connection at that time.  The Board notes as an 
initial matter that none of the medical evidence of record 
establishes that the veteran has a low back disorder, as 
demonstrated by objective signs of pathology.  The evidence 
of record in August 1994 showed that he complained of low 
back pain, without any clear pathology or etiology for the 
complaints.  He had also asserted that he had injured his 
back in April 1969 when struck by the 
55-gallon oil drum, and that he experienced back pain since 
then.  Because the evidence submitted subsequent to the 
August 1994 decision does not include any objective evidence 
of low back pathology or indicate that his current complaints 
are related to an in-service disease or injury or a service-
connected disorder, the Board finds that the evidence is 
cumulative and redundant of the evidence considered by the RO 
in August 1994.  Because the evidence is not new, its 
materiality need not be determined.  Smith v. West, 12 Vet. 
App. 312 (1999).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a low back disorder is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

